        Case 2:18-mj-00152-EFB Document 279 Filed 11/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10                                                       No. 2:18-mj-152-EFB
      IN THE MATTER OF THE
11    EXTRADITION OF OMAR
      ABDULSATAR AMEEN TO THE
12    REPUBLIC OF IRAQ                                   ORDER
13

14                                       The Current Status Report

15           The latest defense status report, filed on October 28, 2020, states that the request for the

16   Turkcell records remains outstanding. ECF No. 277. The defense does state that it has received

17   information via informal channels that the request for the data is being worked on. Id. at 1.

18   Finally, the defense states that, owing to the pandemic, there was a delay in hiring a Turkish

19   lawyer for Mr. Ameen. Id. That process has now been completed, however. Id. at 1-2.

20           The defense requests that the court delay issuing a certification decision and set December

21   18, 2020 as the deadline for the next defense status report. Id. at 3.

22                                      The Government’s Response

23           As before, the government has filed a short opposition reiterating its argument that the cell

24   records, even if obtained, would not obliterate probable cause. ECF No. 278. It also states that it

25   has consulted with the Department of State and has nothing to report as to progress in obtaining

26   the records. Id. at 1.

27   /////

28   /////
                                                        1
       Case 2:18-mj-00152-EFB Document 279 Filed 11/10/20 Page 2 of 2


 1                                                Analysis
 2          The court will grant the defense request to set a new status report deadline of December
 3   18, 2020. The same rationales articulated in its previous orders (e.g., ECF No. 273 at 3-4) remain
 4   applicable. Additionally, the latest defense status report indicates that progress, however slow, is
 5   being made.
 6          Accordingly, it is ORDERED that on or before December 18, 2020 the defense will file an
 7   updated status report apprising the court of its ongoing attempts to obtain Ameen’s Turkcell
 8   records.
 9   DATED: November 10, 2020.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
